DETAILED ACTION
This Office action is regarding Applicant's claims filed 9 March 2021 to a prior Office action.  Claims 1-4, 7-13 and 16-20 are pending.  
This Office Action is an Allowance after a Non-Final Rejection.  
Allowable Subject Matter
Claims 1-4, 7-13 and 16-20 are allowed, as presented on 9 March 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 12 and 20, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose (the cited art teaches backup management and performance assessment, but does not teach the whole combination of backup degradation and performance penalty), in combination, the steps in independent claims 1, 12 and 20 of:
“copying, by a backup program agent, data from a data source to protection storage; 
sending, by the backup program agent, performance statistics to the backup software; 
modifying the initial configuration to a modified configuration in response to the performance statistics, wherein the initial configuration comprises a protection plan for the data source, the protection plan designating a backup type as one of an initial full backup, a subsequent full backup, and a subsequent incremental or differential backup, and further wherein the initial configuration comprises a backup performance penalty representing a percentage of backup performance degradation that is acceptable to a backup administrator; and 
completing the backup operation when the performance statistics meet defined minimum requirements”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/12/2021	                                                                                                                       


Primary Examiner, Art Unit 2161